UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 07044 The Dreyfus Sustainable U.S. Equity Portfolio, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2016 - June 30, 2017 Item 1. Proxy Voting Record The Dreyfus Sustainable U.S. Equity Portfolio, Inc. 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas "Tony" K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against For Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Melody B. Meyer For For Management 1.4 Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 10, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Charles H. Giancarlo For For Management 1c Elect Director Herbert Hainer For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Nancy McKinstry For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 15, 2017 Meeting Type: Annual Record Date: JAN 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heidi Kunz For For Management 1.2 Elect Director Sue H. Rataj For For Management 1.3 Elect Director George A. Scangos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against For Shareholder 12 Report on Fake News Against Against Shareholder AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 02, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ornella Barra For For Management 1.2 Elect Director Steven H. Collis For For Management 1.3 Elect Director Douglas R. Conant For For Management 1.4 Elect Director D. Mark Durcan For For Management 1.5 Elect Director Richard W. Gochnauer For For Management 1.6 Elect Director Lon R. Greenberg For For Management 1.7 Elect Director Jane E. Henney For For Management 1.8 Elect Director Kathleen W. Hyle For For Management 1.9 Elect Director Michael J. Long For For Management 1.10 Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Directors May Be Removed With For For Management or Without Cause APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against For Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director Terrell K. Crews For For Management 1.3 Elect Director Pierre Dufour For For Management 1.4 Elect Director Donald E. Felsinger For For Management 1.5 Elect Director Suzan F. Harrison For For Management 1.6 Elect Director Juan R. Luciano For For Management 1.7 Elect Director Patrick J. Moore For Against Management 1.8 Elect Director Francisco J. Sanchez For For Management 1.9 Elect Director Debra A. Sandler For For Management 1.10 Elect Director Daniel T. Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For For Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For For Management 1e Elect Director Pierre J.P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Linda P. Hudson For For Management 1h Elect Director Monica C. Lozano For For Management 1i Elect Director Thomas J. May For For Management 1j Elect Director Brian T. Moynihan For For Management 1k Elect Director Lionel L. Nowell, III For For Management 1l Elect Director Michael D. White For For Management 1m Elect Director Thomas D. Woods For For Management 1n Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend the General Clawback Policy Against Against Shareholder 6 Non-core banking operations Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Report on Gender Pay Gap Against For Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lisa M. Caputo For For Management 1b Elect Director J. Patrick Doyle For For Management 1c Elect Director Russell P. Fradin For For Management 1d Elect Director Kathy J. Higgins Victor For For Management 1e Elect Director Hubert Joly For For Management 1f Elect Director David W. Kenny For For Management 1g Elect Director Karen A. McLoughlin For For Management 1h Elect Director Thomas L. "Tommy" For For Management Millner 1i Elect Director Claudia F. Munce For For Management 1j Elect Director Gerard R. Vittecoq For For Management 2 Ratify Deloitte & Touche, LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management BIOGEN INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander J. Denner For For Management 1b Elect Director Caroline D. Dorsa For For Management 1c Elect Director Nancy L. Leaming For For Management 1d Elect Director Richard C. Mulligan For For Management 1e Elect Director Robert W. Pangia For For Management 1f Elect Director Stelios Papadopoulos For For Management 1g Elect Director Brian S. Posner For For Management 1h Elect Director Eric K. Rowinsky For For Management 1i Elect Director Lynn Schenk For For Management 1j Elect Director Stephen A. Sherwin For For Management 1k Elect Director Michel Vounatsos For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director Deryck Maughan For For Management 1l Elect Director Cheryl D. Mills For For Management 1m Elect Director Gordon M. Nixon For For Management 1n Elect Director Charles H. Robbins For For Management 1o Elect Director Ivan G. Seidenberg For For Management 1p Elect Director Marco Antonio Slim Domit For For Management 1q Elect Director John S. Varley For For Management 1r Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation 6 Report on Lobbying Payments and Policy Against Against Shareholder CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bennett Dorrance For For Management 1.2 Elect Director Randall W. Larrimore For For Management 1.3 Elect Director Marc B. Lautenbach For For Management 1.4 Elect Director Mary Alice Dorrance For For Management Malone 1.5 Elect Director Sara Mathew For For Management 1.6 Elect Director Keith R. McLoughlin For For Management 1.7 Elect Director Denise M. Morrison For For Management 1.8 Elect Director Charles R. Perrin For For Management 1.9 Elect Director Nick Shreiber For For Management 1.10 Elect Director Tracey T. Travis For For Management 1.11 Elect Director Archbold D. van Beuren For For Management 1.12 Elect Director Les C. Vinney For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 03, 2016 Meeting Type: Annual Record Date: SEP 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For Withhold Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Michael A. Friedman For Withhold Management 1.8 Elect Director Julia A. Haller For For Management 1.9 Elect Director Gilla S. Kaplan For Withhold Management 1.10 Elect Director James J. Loughlin For For Management 1.11 Elect Director Ernest Mario For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide For Confidential Running Vote Against Against Shareholder Tallies On Executive Pay Matters CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Cordani For For Management 1.2 Elect Director Eric J. Foss For For Management 1.3 Elect Director Isaiah Harris, Jr. For For Management 1.4 Elect Director Jane E. Henney For For Management 1.5 Elect Director Roman Martinez, IV For For Management 1.6 Elect Director Donna F. Zarcone For For Management 1.7 Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Adopt Proxy Access Right Against For Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 12, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Amy L. Chang For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Arab and non-Arab Employees Against For Shareholder using EEO-1 Categories 6 Establish Board Committee on Against Against Shareholder Operations in Israeli Settlements CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald W. Blair For For Management 1.2 Elect Director Stephanie A. Burns For For Management 1.3 Elect Director John A. Canning, Jr. For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Robert F. Cummings, Jr. For For Management 1.6 Elect Director Deborah A. Henretta For For Management 1.7 Elect Director Daniel P. Huttenlocher For For Management 1.8 Elect Director Kurt M. Landgraf For For Management 1.9 Elect Director Kevin J. Martin For For Management 1.10 Elect Director Deborah D. Rieman For For Management 1.11 Elect Director Hansel E. Tookes, II For For Management 1.12 Elect Director Wendell P. Weeks For For Management 1.13 Elect Director Mark S. Wrighton For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Omnibus Stock Plan For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director Robert J. Bernhard For For Management 3 Elect Director Franklin R. Chang Diaz For For Management 4 Elect Director Bruno V. Di Leo Allen For For Management 5 Elect Director Stephen B. Dobbs For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Thomas J. Lynch For For Management 9 Elect Director William I. Miller For For Management 10 Elect Director Georgia R. Nelson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 14 Amend Omnibus Stock Plan For For Management 15 Provide Proxy Access Right For For Management 16 Amend Proxy Access Right Against Against Shareholder DISCOVERY COMMUNICATIONS, INC. Ticker: DISCA Security ID: 25470F104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Bennett For Withhold Management 1.2 Elect Director John C. Malone For Withhold Management 1.3 Elect Director David M. Zaslav For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Assess Feasibility of Including Against For Shareholder Sustainability as a Performance Measure for Senior Executive Compensation 6 Report on Steps Taken to Increase Against For Shareholder Board Diversity DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Barbara J. Beck For For Management 1c Elect Director Leslie S. Biller For For Management 1d Elect Director Carl M. Casale For For Management 1e Elect Director Stephen I. Chazen For For Management 1f Elect Director Jeffrey M. Ettinger For For Management 1g Elect Director Arthur J. Higgins For For Management 1h Elect Director Michael Larson For For Management 1i Elect Director David W. MacLennan For For Management 1j Elect Director Tracy B. McKibben For For Management 1k Elect Director Victoria J. Reich For For Management 1l Elect Director Suzanne M. Vautrinot For For Management 1m Elect Director John J. Zillmer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: 28176E108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael A. Mussallem For For Management 1b Elect Director Kieran T. Gallahue For For Management 1c Elect Director Leslie S. Heisz For For Management 1d Elect Director William J. Link For For Management 1e Elect Director Steven R. Loranger For For Management 1f Elect Director Martha H. Marsh For For Management 1g Elect Director Wesley W. von Schack For For Management 1h Elect Director Nicholas J. Valeriani For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ELECTRONIC ARTS INC. Ticker: EA Security ID: 285512109 Meeting Date: JUL 28, 2016 Meeting Type: Annual Record Date: JUN 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leonard S. Coleman For For Management 1b Elect Director Jay C. Hoag For For Management 1c Elect Director Jeffrey T. Huber For For Management 1d Elect Director Vivek Paul For For Management 1e Elect Director Lawrence F. Probst, III For For Management 1f Elect Director Talbott Roche For For Management 1g Elect Director Richard A. Simonson For For Management 1h Elect Director Luis A. Ubinas For For Management 1i Elect Director Denise F. Warren For For Management 1j Elect Director Andrew Wilson For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify KPMG LLP as Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: JUL 19, 2016 Meeting Type: Special Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ENBRIDGE INC. Ticker: ENB Security ID: 29250N105 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela L. Carter For For Management 1.2 Elect Director Clarence P. Cazalot, Jr. For For Management 1.3 Elect Director Marcel R. Coutu For For Management 1.4 Elect Director Gregory L. Ebel For For Management 1.5 Elect Director J. Herb England For For Management 1.6 Elect Director Charles W. Fischer For For Management 1.7 Elect Director V. Maureen Kempston For For Management Darkes 1.8 Elect Director Michael McShane For For Management 1.9 Elect Director Al Monaco For For Management 1.10 Elect Director Michael E.J. Phelps For For Management 1.11 Elect Director Rebecca B. Roberts For For Management 1.12 Elect Director Dan C. Tutcher For For Management 1.13 Elect Director Catherine L. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Shareholder Rights Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach 5 Prepare a Report Detailing Due Against For Shareholder Diligence Process to Identify And Address Social And Environmental Risks When Reviewing Potential Acquisitions EVERSOURCE ENERGY Ticker: ES Security ID: 30040W108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Clarkeson For For Management 1.2 Elect Director Cotton M. Cleveland For For Management 1.3 Elect Director Sanford Cloud, Jr. For For Management 1.4 Elect Director James S. DiStasio For For Management 1.5 Elect Director Francis A. Doyle For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director James J. Judge For For Management 1.8 Elect Director Paul A. La Camera For For Management 1.9 Elect Director Kenneth R. Leibler For For Management 1.10 Elect Director William C. Van Faasen For For Management 1.11 Elect Director Frederica M. Williams For For Management 1.12 Elect Director Dennis R. Wraase For For Management 2 Provide Proxy Access Right For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Deloitte & Touche LLP as For For Management Auditors EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Ann C. Berzin For For Management 1c Elect Director Christopher M. Crane For For Management 1d Elect Director Yves C. de Balmann For For Management 1e Elect Director Nicholas DeBenedictis For For Management 1f Elect Director Nancy L. Gioia For For Management 1g Elect Director Linda P. Jojo For For Management 1h Elect Director Paul L. Joskow For For Management 1i Elect Director Robert J. Lawless For For Management 1j Elect Director Richard W. Mies For For Management 1k Elect Director John W. Rogers, Jr. For For Management 1l Elect Director Mayo A. Shattuck, III For For Management 1m Elect Director Stephen D. Steinour For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Wright For For Management 1.2 Elect Director Glenn M. Alger For For Management 1.3 Elect Director James M. DuBois For For Management 1.4 Elect Director Mark A. Emmert For Against Management 1.5 Elect Director Diane H. Gulyas For For Management 1.6 Elect Director Dan P. Kourkoumelis For For Management 1.7 Elect Director Richard B. McCune For For Management 1.8 Elect Director Alain Monie For For Management 1.9 Elect Director Jeffrey S. Musser For For Management 1.10 Elect Director Liane J. Pelletier For For Management 1.11 Elect Director Tay Yoshitani For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management 6 Link Executive Compensation to Against For Shareholder Sustainability Performance EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan K. Avery For For Management 1.2 Elect Director Michael J. Boskin For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Henrietta H. Fore For For Management 1.6 Elect Director Kenneth C. Frazier For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director Samuel J. Palmisano For For Management 1.9 Elect Director Steven S. Reinemund For For Management 1.10 Elect Director William C. Weldon For For Management 1.11 Elect Director Darren W. Woods For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Amend Bylaws to Prohibit Precatory Against Against Shareholder Proposals 9 Disclose Percentage of Females at Each Against For Shareholder Percentile of Compensation 10 Report on Lobbying Payments and Policy Against Against Shareholder 11 Increase Return of Capital to Against For Shareholder Shareholders in Light of Climate Change Risks 12 Report on Climate Change Policies Against For Shareholder 13 Report on Methane Emissions Against For Shareholder FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Report on Public Policy Issues Against Against Shareholder Associated with Fake News 6 Gender Pay Gap Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sebastien M. Bazin For For Management 2 Elect Director W. Geoffrey Beattie For For Management 3 Elect Director John J. Brennan For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Peter B. Henry For For Management 7 Elect Director Susan J. Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Risa Lavizzo-Mourey For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director Lowell C. McAdam For For Management 14 Elect Director Steven M. Mollenkopf For For Management 15 Elect Director James J. Mulva For For Management 16 Elect Director James E. Rohr For For Management 17 Elect Director Mary L. Schapiro For For Management 18 Elect Director James S. Tisch For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 20 Advisory Vote on Say on Pay Frequency One Year One Year Management 21 Amend Omnibus Stock Plan For For Management 22 Approve Material Terms of Senior For For Management Officer Performance Goals 23 Ratify KPMG LLP as Auditors For For Management 24 Report on Lobbying Payments and Policy Against Against Shareholder 25 Require Independent Board Chairman Against Against Shareholder 26 Restore or Provide for Cumulative Against Against Shareholder Voting 27 Report on Charitable Contributions Against Against Shareholder GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 27, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director R. Kerry Clark For For Management 1c Elect Director David M. Cordani For For Management 1d Elect Director Roger W. Ferguson, Jr. For For Management 1e Elect Director Henrietta H. Fore For For Management 1f Elect Director Maria G. Henry For For Management 1g Elect Director Heidi G. Miller For For Management 1h Elect Director Steve Odland For For Management 1i Elect Director Kendall J. Powell For For Management 1j Elect Director Robert L. Ryan For For Management 1k Elect Director Eric D. Sprunk For For Management 1l Elect Director Dorothy A. Terrell For For Management 1m Elect Director Jorge A. Uribe For For Management 2 Approve Non-Employee Director Omnibus For For Management Stock Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify KPMG LLP as Auditors For For Management HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barry J. Alperin For For Management 1b Elect Director Lawrence S. Bacow For For Management 1c Elect Director Gerald A. Benjamin For Against Management 1d Elect Director Stanley M. Bergman For For Management 1e Elect Director James P. Breslawski For Against Management 1f Elect Director Paul Brons For For Management 1g Elect Director Joseph L. Herring For For Management 1h Elect Director Donald J. Kabat For For Management 1i Elect Director Kurt P. Kuehn For For Management 1j Elect Director Philip A. Laskawy For Against Management 1k Elect Director Mark E. Mlotek For Against Management 1l Elect Director Steven Paladino For Against Management 1m Elect Director Carol Raphael For For Management 1n Elect Director E. Dianne Rekow For For Management 1o Elect Director Bradley T. Sheares For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify BDO USA, LLP as Auditors For For Management HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney F. Chase For For Management 1.2 Elect Director Terrence J. Checki For For Management 1.3 Elect Director Leonard S. Coleman, Jr. For For Management 1.4 Elect Director John B. Hess For For Management 1.5 Elect Director Edith E. Holiday For For Management 1.6 Elect Director Risa Lavizzo-Mourey For For Management 1.7 Elect Director Marc S. Lipschultz For For Management 1.8 Elect Director David McManus For For Management 1.9 Elect Director Kevin O. Meyers For For Management 1.10 Elect Director James H. Quigley For For Management 1.11 Elect Director Fredric G. Reynolds For For Management 1.12 Elect Director William G. Schrader For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Plans to Address Stranded Against For Shareholder Carbon Asset Risks HEWLETT PACKARD ENTERPRISE COMPANY Ticker: HPE Security ID: 42824C109 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: JAN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel Ammann For For Management 1b Elect Director Marc L. Andreessen For For Management 1c Elect Director Michael J. Angelakis For For Management 1d Elect Director Leslie A. Brun For For Management 1e Elect Director Pamela L. Carter For For Management 1f Elect Director Klaus Kleinfeld For For Management 1g Elect Director Raymond J. Lane For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Raymond E. Ozzie For For Management 1j Elect Director Gary M. Reiner For For Management 1k Elect Director Patricia F. Russo For For Management 1l Elect Director Lip-Bu Tan For For Management 1m Elect Director Margaret C. Whitman For For Management 1n Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Darius Adamczyk For For Management 1B Elect Director William S. Ayer For For Management 1C Elect Director Kevin Burke For For Management 1D Elect Director Jaime Chico Pardo For For Management 1E Elect Director David M. Cote For For Management 1F Elect Director D. Scott Davis For For Management 1G Elect Director Linnet F. Deily For For Management 1H Elect Director Judd Gregg For For Management 1I Elect Director Clive Hollick For For Management 1J Elect Director Grace D. Lieblein For For Management 1K Elect Director George Paz For For Management 1L Elect Director Bradley T. Sheares For For Management 1M Elect Director Robin L. Washington For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder 6 Political Lobbying Disclosure Against Against Shareholder HP INC. Ticker: HPQ Security ID: 40434L105 Meeting Date: APR 17, 2017 Meeting Type: Annual Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director Shumeet Banerji For For Management 1c Elect Director Carl Bass For For Management 1d Elect Director Robert R. Bennett For For Management 1e Elect Director Charles V. Bergh For For Management 1f Elect Director Stacy Brown-Philpot For For Management 1g Elect Director Stephanie A. Burns For For Management 1h Elect Director Mary Anne Citrino For For Management 1i Elect Director Stacey Mobley For For Management 1j Elect Director Subra Suresh For For Management 1k Elect Director Dion J. Weisler For For Management 1l Elect Director Margaret C. Whitman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Rebecca M. Henderson For For Management 1b Elect Director Lawrence D. Kingsley For For Management 1c Elect Director Sophie V. Vandebroek For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Linda P. Hudson For For Management 1f Elect Director Michael W. Lamach For For Management 1g Elect Director Myles P. Lee For For Management 1h Elect Director John P. Surma For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Renew Directors' Authority to Issue For For Management Shares 6 Renew Directors' Authority to Issue For For Management Shares for Cash 7 Authorize Reissuance of Repurchased For For Management Shares INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Aneel Bhusri For For Management 1c Elect Director Andy D. Bryant For Against Management 1d Elect Director Reed E. Hundt For For Management 1e Elect Director Omar Ishrak For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director Tsu-Jae King Liu For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Gregory D. Smith For For Management 1j Elect Director Frank D. Yeary For For Management 1k Elect Director David B. Yoffie For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Political Contributions Disclosure Against Against Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary C. Beckerle For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Mark B. McClellan For For Management 1f Elect Director Anne M. Mulcahy For For Management 1g Elect Director William D. Perez For For Management 1h Elect Director Charles Prince For For Management 1i Elect Director A. Eugene Washington For For Management 1j Elect Director Ronald A. Williams For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Require Independent Board Chairman Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director Todd A. Combs For For Management 1f Elect Director James S. Crown For For Management 1g Elect Director James Dimon For For Management 1h Elect Director Timothy P. Flynn For For Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Michael A. Neal For For Management 1k Elect Director Lee R. Raymond For For Management 1l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against For Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Bryant For For Management 1.2 Elect Director Stephanie Burns For For Management 1.3 Elect Director Richard Dreiling For For Management 1.4 Elect Director La June Montgomery For For Management Tabron 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Proxy Access Right Against Against Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director Abelardo E. Bru For For Management 1.3 Elect Director Robert W. Decherd For For Management 1.4 Elect Director Thomas J. Falk For For Management 1.5 Elect Director Fabian T. Garcia For For Management 1.6 Elect Director Michael D. Hsu For For Management 1.7 Elect Director Mae C. Jemison For For Management 1.8 Elect Director James M. Jenness For For Management 1.9 Elect Director Nancy J. Karch For For Management 1.10 Elect Director Christa S. Quarles For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Marc J. Shapiro For For Management 1.13 Elect Director Michael D. White For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Deborah C. Hopkins For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Lloyd M. Yates For For Management 1l Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Adopt Holy Land Principles Against For Shareholder METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Spoerry For Against Management 1.2 Elect Director Wah-Hui Chu For For Management 1.3 Elect Director Francis A. Contino For For Management 1.4 Elect Director Olivier A. Filliol For For Management 1.5 Elect Director Richard Francis For For Management 1.6 Elect Director Constance L. Harvey For For Management 1.7 Elect Director Michael A. Kelly For For Management 1.8 Elect Director Hans Ulrich Maerki For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against Against Shareholder MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 15, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director Kenneth D. Denman For For Management 1c Elect Director Egon P. Durban For For Management 1d Elect Director Clayton M. Jones For For Management 1e Elect Director Judy C. Lewent For For Management 1f Elect Director Gregory K. Mondre For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Joseph M. Tucci For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Efforts to Ensure Supply Against Against Shareholder Chain Has No Forced Labor NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director James L. Camaren For For Management 1c Elect Director Kenneth B. Dunn For For Management 1d Elect Director Naren K. Gursahaney For For Management 1e Elect Director Kirk S. Hachigian For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director Amy B. Lane For For Management 1h Elect Director James L. Robo For For Management 1i Elect Director Rudy E. Schupp For For Management 1j Elect Director John L. Skolds For For Management 1k Elect Director William H. Swanson For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Non-Employee Director For For Management Restricted Stock Plan 6 Report on Political Contributions Against Against Shareholder NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 22, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director Michelle A. Peluso For For Management 1.3 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Report on Political Contributions Against Against Shareholder 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Robert A. Bradway - None None Management Withdrawn 1.4 Elect Director Wesley G. Bush For For Management 1.5 Elect Director Daniel A. Carp For For Management 1.6 Elect Director Mitchell E. Daniels, Jr. For For Management 1.7 Elect Director Marcela E. Donadio For For Management 1.8 Elect Director Steven F. Leer For For Management 1.9 Elect Director Michael D. Lockhart For For Management 1.10 Elect Director Amy E. Miles For For Management 1.11 Elect Director Martin H. Nesbitt For For Management 1.12 Elect Director James A. Squires For For Management 1.13 Elect Director John R. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda Walker Bynoe For For Management 1b Elect Director Susan Crown For For Management 1c Elect Director Dean M. Harrison For For Management 1d Elect Director Jay L. Henderson For For Management 1e Elect Director Michael G. O'Grady For Against Management 1f Elect Director Jose Luis Prado For For Management 1g Elect Director Thomas E. Richards For For Management 1h Elect Director John W. Rowe For For Management 1i Elect Director Martin P. Slark For For Management 1j Elect Director David H. B. Smith, Jr. For For Management 1k Elect Director Donald Thompson For For Management 1l Elect Director Charles A. Tribbett, III For For Management 1m Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Barnes For For Management 1b Elect Director Collin P. Baron For For Management 1c Elect Director Kevin T. Bottomley For For Management 1d Elect Director George P. Carter For For Management 1e Elect Director William F. Cruger, Jr. For For Management 1f Elect Director John K. Dwight For For Management 1g Elect Director Jerry Franklin For For Management 1h Elect Director Janet M. Hansen For For Management 1i Elect Director Nancy McAllister For Against Management 1j Elect Director Mark W. Richards For For Management 1k Elect Director Kirk W. Walters For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Certificate of Incorporation For For Management Concerning Shareholder Nominations and Proposals 7 Ratify KPMG LLP as Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Darren Walker For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Plans to Minimize Against For Shareholder Pesticides' Impact on Pollinators 6 Adopt Holy Land Principles Against For Shareholder PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gilbert F. Casellas For For Management 1.3 Elect Director Mark B. Grier For Against Management 1.4 Elect Director Martina Hund-Mejean For For Management 1.5 Elect Director Karl J. Krapek For For Management 1.6 Elect Director Peter R. Lighte For For Management 1.7 Elect Director George Paz For For Management 1.8 Elect Director Sandra Pianalto For For Management 1.9 Elect Director Christine A. Poon For For Management 1.10 Elect Director Douglas A. Scovanner For For Management 1.11 Elect Director John R. Strangfeld For For Management 1.12 Elect Director Michael A. Todman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Baglivo For For Management 1b Elect Director Brent Callinicos For For Management 1c Elect Director Emanuel Chirico For For Management 1d Elect Director Juan R. Figuereo For For Management 1e Elect Director Joseph B. Fuller For For Management 1f Elect Director V. James Marino For For Management 1g Elect Director G. Penny McIntyre For For Management 1h Elect Director Amy McPherson For For Management 1i Elect Director Henry Nasella For For Management 1j Elect Director Edward R. Rosenfeld For For Management 1k Elect Director Craig Rydin For For Management 1l Elect Director Amanda Sourry For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl C. (Duke) Austin, For For Management Jr. 1.2 Elect Director Doyle N. Beneby For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Vincent D. Foster For For Management 1.5 Elect Director Bernard Fried For For Management 1.6 Elect Director Worthing F. Jackman For For Management 1.7 Elect Director David M. McClanahan For For Management 1.8 Elect Director Margaret B. Shannon For For Management 1.9 Elect Director Pat Wood, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 02, 2017 Meeting Type: Annual Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chris A. Davis For For Management 1.2 Elect Director Ralph E. Eberhart For For Management 1.3 Elect Director David Lilley For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: MAR 09, 2017 Meeting Type: Special Record Date: JAN 18, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Eck For For Management 1b Elect Director L. Patrick Hassey For For Management 1c Elect Director Michael F. Hilton For For Management 1d Elect Director Tamara L. Lundgren For For Management 1e Elect Director Abbie J. Smith For For Management 1f Elect Director Hansel E. Tookes, II For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against Against Shareholder SIGNET JEWELERS LIMITED Ticker: SIG Security ID: G81276100 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Todd Stitzer For For Management 1b Elect Director Virginia "Gina" Drosos For For Management 1c Elect Director Dale Hilpert *Withdrawn None None Management Resolution* 1d Elect Director Mark Light For For Management 1e Elect Director Helen McCluskey For For Management 1f Elect Director Marianne Miller Parrs For For Management 1g Elect Director Thomas Plaskett For For Management 1h Elect Director Jonathan Sokoloff For For Management 1i Elect Director Robert Stack For For Management 1j Elect Director Brian Tilzer For For Management 1k Elect Director Eugenia Ulasewicz For For Management 1l Elect Director Russell Walls For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For Against Management Compensation Approach 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: DEC 15, 2016 Meeting Type: Special Record Date: NOV 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director Amelia C. Fawcett For For Management 1e Elect Director William C. Freda For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Sean O'Sullivan For For Management 1i Elect Director Richard P. Sergel For For Management 1j Elect Director Gregory L. Summe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nancy E. Cooper For For Management 1b Elect Director Daniel R. Fishback For For Management 1c Elect Director David E. Kepler For For Management 1d Elect Director William S. Stavropoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Todd M. Bluedorn For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director Janet F. Clark For For Management 1f Elect Director Carrie S. Cox For For Management 1g Elect Director Jean M. Hobby For For Management 1h Elect Director Ronald Kirk For For Management 1i Elect Director Pamela H. Patsley For For Management 1j Elect Director Robert E. Sanchez For For Management 1k Elect Director Wayne R. Sanders For For Management 1l Elect Director Richard K. Templeton For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amy Banse For For Management 1.2 Elect Director Richard H. Carmona For For Management 1.3 Elect Director Benno Dorer For For Management 1.4 Elect Director Spencer C. Fleischer For For Management 1.5 Elect Director Esther Lee For For Management 1.6 Elect Director A.D. David Mackay For For Management 1.7 Elect Director Robert W. Matschullat For For Management 1.8 Elect Director Jeffrey Noddle For For Management 1.9 Elect Director Pamela Thomas-Graham For For Management 1.10 Elect Director Carolyn M. Ticknor For For Management 1.11 Elect Director Christopher J. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Approve Reduction of Threshold to Call Against For Shareholder Special Meetings to 10% of Outstanding Shares THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Marjorie Rodgers For For Management Cheshire 1.3 Elect Director William S. Demchak For For Management 1.4 Elect Director Andrew T. Feldstein For For Management 1.5 Elect Director Daniel R. Hesse For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Jane G. Pepper For For Management 1.9 Elect Director Donald J. Shepard For For Management 1.10 Elect Director Lorene K. Steffes For For Management 1.11 Elect Director Dennis F. Strigl For For Management 1.12 Elect Director Michael J. Ward For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against For Shareholder and Report on Diversity Policies THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Kowalski For For Management 1b Elect Director Rose Marie Bravo For For Management 1c Elect Director Gary E. Costley For For Management 1d Elect Director Roger N. Farah For For Management 1e Elect Director Lawrence K. Fish For For Management 1f Elect Director Abby F. Kohnstamm For For Management 1g Elect Director James E. Lillie For For Management 1h Elect Director Charles K. Marquis For For Management 1i Elect Director William A. Shutzer For For Management 1j Elect Director Robert S. Singer For For Management 1k Elect Director Francesco Trapani For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William P. Barr For For Management 1b Elect Director Jeffrey L. Bewkes For For Management 1c Elect Director Robert C. Clark For Against Management 1d Elect Director Mathias Dopfner For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Fred Hassan For For Management 1h Elect Director Paul D. Wachter For For Management 1i Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Bobby J. Griffin For For Management 1.4 Elect Director Michael J. Kneeland For For Management 1.5 Elect Director Singleton B. McAllister For For Management 1.6 Elect Director Jason D. Papastavrou For For Management 1.7 Elect Director Filippo Passerini For For Management 1.8 Elect Director Donald C. Roof For For Management 1.9 Elect Director Shiv Singh For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Eliminate Supermajority Vote For For Management Requirement 6 Shareholders May Call Special Meetings Against For Shareholder 7 Amend Right to Call Special Meeting For For Management WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Berendt For For Management 1.2 Elect Director Douglas A. Berthiaume For For Management 1.3 Elect Director Edward Conard For For Management 1.4 Elect Director Laurie H. Glimcher For For Management 1.5 Elect Director Christopher A. Kuebler For For Management 1.6 Elect Director William J. Miller For For Management 1.7 Elect Director Christopher J. O'Connell For For Management 1.8 Elect Director JoAnn A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Adopt Proxy Access Right None For Shareholder WOLSELEY PLC Ticker: WOS Security ID: G9736L124 Meeting Date: MAY 23, 2017 Meeting Type: Special Record Date: MAY 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Company Name to For For Management Ferguson plc ZOETIS INC. Ticker: ZTS Security ID: 98978V103 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory Norden For For Management 1.2 Elect Director Louise M. Parent For For Management 1.3 Elect Director Robert W. Scully For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Sustainable U.S. Equity Portfolio, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
